 


110 HRES 824 EH: Providing for further consideration of the bill (H.R. 3773) to amend the Foreign Intelligence Surveillance Act of 1978 to establish a procedure for authorizing certain acquisitions of foreign intelligence, and for other purposes.
U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 824 
In the House of Representatives, U. S.,

November 15, 2007
 
RESOLUTION 
Providing for further consideration of the bill (H.R. 3773) to amend the Foreign Intelligence Surveillance Act of 1978 to establish a procedure for authorizing certain acquisitions of foreign intelligence, and for other purposes. 
 
 
That during further consideration of the bill (H.R. 3773) to amend the Foreign Intelligence Surveillance Act of 1978 to establish a procedure for authorizing certain acquisitions of foreign intelligence, and for other purposes, as amended, pursuant to House Resolution 746, the further amendment printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. Time for debate on the bill pursuant to House Resolution 746 shall be considered as expired. The bill, as amended, shall be debatable for one hour, with 30 minutes equally divided and controlled by the chairman and ranking minority member of the Committee on the Judiciary and 30 minutes equally divided and controlled by the chairman and ranking minority member of the Permanent Select Committee on Intelligence. 
 
Lorraine C. Miller,Clerk.
